DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1, 3rd last line: --in accordance with a change in [[a]] the frequency of [[a]] the deviation from the normal fluctuation range--.Claim 10, 3rd last line: --in accordance with a change in [[a]] the frequency of [[a]] the deviation from the normal fluctuation range--.
Claim 12, 3rd last line: --in accordance with a change in [[a]] the frequency of [[a]] the deviation from the normal fluctuation range--.

Claim 11. Canceled. 
Claim 13. Canceled. Note: Claims 11 and 13 were previously withdrawn without traverse and contain subject matter that is not eligible for rejoinder. The Examiner left the Applicants’ Attorney, Mr. Michael Swope a voicemail regarding this cancellation on 5/31/2022. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10 and 12 have each been amended to incorporate 3 alternative methods of controlling a motor with a control unit. These methods were previously in dependent claims 3-5 respectively but were previously rejected under 35 U.S.C. 103 (see final rejection dated 02/18/2022). However, some of applicants’ arguments (see remarks filed on 05/18/2022) regarding these rejections is found at least partially persuasive. For example, the independent claims now each contain the limitation: “the control unit changes the method of controlling the motor during the stop process in accordance with a change in a frequency of a deviation from the normal fluctuation range (Figure 4, S108) as the comparison result with respect to the target state quantity at the time of the process of stopping the target vacuum pump.” As argued by the applicant in the 2nd paragraph of page 9 of the remarks, the change in frequency was not clearly addressed by the teachings of Sagami and was not explicitly disclosed by Sagami. The examiner did not clearly address this change in frequency (see above) being monitored by Sagami and as such, Sagami does not explicitly monitor this change in frequency. Modifying Sagami’s control unit’s software to incorporate this change in its algorithm would require hindsight reconstruction. 
CN 108696232 discloses (page 4, lines 8-9 from the bottom of the appended English Translation): “analyzing the fluctuation waveform after the motor stops so as to confirm the change of motor rotation direction, rotation number of the rotary and stop time.” However, this reference fails to make any specific mention of monitoring a change in frequency of the deviation from the normal fluctuation range. 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claims 1, 10 and 12 and their respective dependent claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746